18 N.Y.3d 915 (2012)
963 N.E.2d 1263
940 N.Y.S.2d 561
2012 NY Slip Op 64389
RICKY D. WEST et al., Appellants-Respondents,
v.
MARK HOGAN et al., Respondents-Appellants. (And a Third-Party Action.)
Motion No: 2011-1342.
Court of Appeals of New York.
Submitted December 19, 2011.
Decided February 16, 2012.
On the Court's own motion, appeal by defendants dismissed, without costs, upon the ground that the Appellate Division order appealed from does not finally determine the action within the meaning of the Constitution. Motion by plaintiffs for leave to appeal dismissed upon the ground that the Appellate Division order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Plaintiffs' stipulation to a reduction in damages as an alternative to a new trial is invalid under the circumstances of this case and leaves the action pending for a new trial. Plaintiffs stipulated to the reduced amount in lieu of a new trial on punitive damages, purporting to reserve a right to challenge the stipulated amount of damages on appeal. By operation of law, plaintiffs cannot so provide. A stipulation in such circumstances makes the damage award nonappealable by plaintiffs (see Dudley v Perkins, 235 NY 448, 457 [1923]). Thus, under these circumstances, plaintiffs' stipulation must be rejected. Either a new unconditional stipulation by plaintiffs accepting the reduced damage award must be filed or the parties must proceed to a new trial on punitive damages.